FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        August 14, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ARTURO TORRES,

      Plaintiff - Appellant,

v.                                                         No. 15-2065
                                              (D.C. No. 1:14-CV-00977-MCA-GBW)
TIMOTHY GARNER, Deputy District                              (D.N.M.)
Attorney; GEORGE ZSOKA, Deputy
District Attorney; STATE OF NEW
MEXICO,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________

      Arturo Torres, a New Mexico state prisoner proceeding pro se,1 appeals the

district court’s dismissal of his 42 U.S.C. § 1983 claim against individual defendants

and the State of New Mexico. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       We construe Torres’ pro se filings liberally. See Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991).
                                              I

      Torres sued two New Mexico prosecutors and the State of New Mexico for

allegedly violating his rights under the Fourth and Fourteenth Amendments. Before

the district court, he argued that prosecutors improperly enhanced his sentence based

on prior violent felonies that he did not commit. The district court dismissed his

claims sua sponte pursuant to 28 U.S.C. § 1915(e)(2). Specifically, the district court

dismissed the claim against the individual defendants because Torres failed to allege

that their actions were taken outside the scope of initiating a prosecution and

presenting the state’s case. See Imbler v. Pachtman, 424 U.S. 409, 431 (1976)

(holding that “in initiating a prosecution and in presenting the State’s case, the

prosecutor is immune from a civil suit for damages under § 1983”). The claim

against New Mexico was dismissed because § 1983 creates no remedy against a state.

See Arizonans for Official English v. Arizona, 520 U.S. 43, 69 (1997). Torres timely

appealed.

                                         II

      We review de novo a district court’s dismissal of a complaint under § 1915 for

failure to state a claim. Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th Cir. 2002).

      On appeal, Torres claims that the prosecutors took action “outside the state[’]s

prosecution of the criminal proceedings” against him because the prosecutors

violated state law. But aside from a bald reference to a New Mexico sentencing

statute, N.M. Stat. § 31-18-15, and a claim that the state failed to provide him notice

that it intended to increase his sentence, he fails to offer any substantive argument to

                                           -2-
support this assertion. He does not allege with specificity how the prosecutors were

involved in his allegedly illegal sentencing, how the New Mexico sentencing statute

was violated, or why such a violation would permit liability under § 1983. The

prosecutors are accordingly immune from suit. See Imbler, 424 U.S. 430-31.

      Even construing his pro se arguments liberally, Torres mounts no reasoned

challenge to the district court’s holding that § 1983 creates no remedy against the

state of New Mexico. See Arizonans for Official English, 520 U.S. at 69.

                                          III

      Because Torres fails to state a claim, we AFFIRM. The district court’s

dismissal of the underlying complaint counts as a strike against Torres under

§ 1915(g) and our decision to affirm counts as an additional strike. See Childs v.

Miller, 713 F.3d 1262, 1266 (10th Cir. 2013). We remind Torres that if he accrues

three strikes, he may no longer proceed in forma pauperis in any civil action filed in

federal court unless he is in imminent danger of physical injury. § 1915(g).

      In order to succeed on his motion for leave to proceed in forma pauperis,

Torres must “show a financial inability to pay the required filing fees and the

existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir.

1991). Because Torres does not show a reasoned nonfrivolous argument on the law

or facts in support of the issues raised on appeal, his motion for leave to proceed in

forma pauperis is DENIED, and we direct him to make full payment of the appellate



                                          -3-
filing fee immediately.


                           Entered for the Court


                           Carlos F. Lucero
                           Circuit Judge




                          -4-